Exhibit 99.1 PRESS RELEASE FOR IMMEDIATE RELEASE Contact:Timothy A. Johnson Vice President, Strategic Planning and Investor Relations 614-278-6622 BIG LOTS, INC ANNOUNCES NEW UNSECURED REVOLVING CREDIT FACILITY $$ Columbus, Ohio – April 30, 2009 – Big Lots, Inc. (NYSE: BIG) today announced the signing of a new three-year revolving credit facility consisting of a syndicate of 14 participating banks.Our new facility is unsecured and provides a $500 million committed credit line and replaces the prior $500 million credit facility which was set to expire in October 2009. Commenting on today’s announcement, Steve Fishman, Chairman and Chief Executive Officer said, “Our strong financial performance and consistent execution of our strategy have resulted in a business model and credit profile that was very attractive to our lenders.We are pleased to have received such a strong vote of confidence by our bank group, despite today’s highly volatile credit market.” Jared Poff, Vice President and Treasurer of Big Lots stated, “We recognize and appreciate the support demonstrated by this bank group and their level of commitment which in total exceeded well over $500 million.Our six agent banks stepped up in a big way each committing a minimum of $50 million.Also, we have welcomed five banks that are new to the revolver and committed a total of $140 million.These new participants filled a potential void created by the merger activity in the financial services industry over the last several months.” The facility was arranged jointly by PNC Capital Markets and Wells Fargo Bank.The new facility will be used to fund working capital needs and for general corporate purposes and can be drawn upon and repaid at the Company’s discretion.The structure and financial covenants of the new facility are detailed in today’s Form 8-K filing and are substantially the same as our prior facility. Big Lots is the nation’s largest broadline closeout retailer. Currently, we operate 1,stores in 47 states. We also sell merchandise via the internet at www.biglots.com. Wholesale operations are conducted through BIG LOTS WHOLESALE, CONSOLIDATED INTERNATIONAL, and WISCONSIN TOY and with online sales at www.biglotswholesale.com. Shareholder Relations Department 300 Phillipi Road
